HART, J.
This is a direct appeal to this court from the judgment and the order denying a motion for a new trial.
The plaintiff brought the action to recover judgment for the sum of $8,600, alleged to be due him from the defendant for supplying the latter with water to be used on certain public highways in said Sonoma county during certain seasons of the years 1903 and 1904.
It is plainly apparent from the ad damnum clause of the complaint that the case is, by direct appeal, beyond the appellate jurisdiction of this court. (Const., art. VI, sec. 4.)
It follows that we are required to transfer the appeal to the supreme court.
Such is the order.
Chipman, P. J., and Burnett, J., concurred.